Title: To John Adams from Benjamin Rush, 16 September 1808
From: Rush, Benjamin
To: Adams, John



My dear friend
Philadelphia Septr: 16. 1808

I shall answer your letter of Augst: 31st: by giving you an Account of one of my late dreams.
After having recently observed the fatal effects of intemperances in the use of Ardent Spirits in one of my patients, and reflecting afterwards upon the incalculable evils they are spreading through our Country, I went to bed a few evenings ago at my usual hour, and during the night I dreamed that I had been elected President of the United States. At first I objected to accepting of the high and honourable Station, but upon recollecting that it could give me an opportunity of exercising my long cherished hostility to Ardent Spirits, by putting an end to this general use in our Country, I consented to accept of the appointment, and repaired to the city of Washington where I entered upon its duties with spirit and zeal. The Secretaries brought me a number of letters and reports. I laid them upon a table, and told them I would do no business Until I got a law passed by Congress to prohibit not only the importation, and distilling, but the consumption of Ardent Spirits in the United States. They concurred in my determination, and a law was obtained for those purposes. It set forth the evils of strong  Ardent Spirits in strong terms, and in the room of them recommended simple water—molasses and water and small beer. Wise, humane, & patriotic as this law was, it instantly met with great opposition, particularly in those States and Counties in which Spirits were consumed in the greatest quantities. Petitions flooded in upon me from all quarters to advise Congress to repeal the law, but I refused to comply with them. One day sitting alone in my Council Chamber a venerable but plain looking man was introduced to me by one of my Servants.—I offered him a Chair, and I directly asked him what his business was with me. “I have taken the liberty said he Mr President to call upon you to remonstrate with you against the law for  prohibiting the importation, manufactory and consumption of Ardent Spirits. He said the law was well eno’ for a month or two during which time all the Drunken men in the Country had become sober, but protracted as it was for nearly a year it did such violence to the physical and commercial habits of our Citizens that it had not, and could not be carried into general effect—that many of the persons who had conformed to it had been made sick from drinking nothing but Cold Water—that the plough and the Waggon stood still from the Want of that strength in the men who which they formerly derived from their morning dram—that the Stage drivers and Coachmen every where fell from their Seats from the same cause—that the Clergy in many places were unable to preach, and the lawyers to plead from the want of a little grog to minister and Oil their organs of Speech—that the Women had very where become unusually peevish & quarrelsome from a relaxation of their nerves brought on by the want of a little brandy in their tea, to prevent it giving and that all the West India Merchents distillers, and tavern keepers in the Country were in an uproar—and that unless the water, and small beer law were instantly repealed, we should soon have our Country filled with hospitals, and our jails with bankrupts.” Hold —Sir – said I “you dont know the people of the United States as well as I do;—they will submit to the empire of Reason, and reason will soon  reconcile them to the restrictions and privations of the law for sobering and moralizing our Citizens.” Reason!—Reason! Mr President—why you forget that it was reason in the form of a Goddess that produced all the Crimes and Calamities of the french revolution, and that it was by a book entitled “the Age of Reason” that Tom Paine demoralized half the Christian world. You forget too that men are rational only, not reasonable creatures. Have you never read the posthumous works of Frederick the II of Prussia? You will there find, that great Statesman as well as Warrior says “Reason never did any great in human Affairs.” And have you never read the Story of an Englishman who was so Dissatisfied with the experience and follies of the British Government in which every thing was conducted by passion that set out to visit a Country in Asia known by the name of the Kingdom of Reason. Upon being introduced to the prime minister of the King, he told him he had come from a great distance to do homage to a government, and a people that were governed wholly by reason, and that he intended to end his Days among them. “O! Sir said the minister, you will repent the exchange you have made of your Country for Ours. In your Country we are told men who have lost this an Arm or a leg in a battle think themselves amply rewarded for this misfortune by having a blue or red ribbon hung on their Shoulders or the trifling monosyllables Sir, or Lord attached to their names, but in our Country our generals and officers laugh at those baubles, and demand reasonable rewards for their Services and Sacrifices of their limbs, and these consist in large and Splendid houses, extensive tracts of Land, and pensions of many thousand pounds a year, by which our Country is broken down and ruined by taxes and instead of being the happiest, we are the most miserable nation upon the face of the earth.” But mr President in thus  rejecting the empire of reason in government, permit me to mention an empire of another kind, to which men may where yield a willing, and in some instances an involuntary submission, and that is the empire of Habit. You might as well arrest the orbs of heaven in their Course as suddenly change the  habits of a whole people. Even in little things they resist all sudden innovations upon their ancient & general customs. Peter the  husband of the late Catharine of Russia lost his life for an Attempt to change a part of the dress of his subjects. The inhabitants of Madrid once rose in a mob to oppose an edict which was intended to compel them to use privies, in order to prevent the accumulation of night soil in their sheets. An hundred Other instances might be mentioned of the fatal or mischievous consequences of opposing the settled habits and prejudices of nations and communities. Indeed Mr President I am sorry to tell you, you are no more of a philosopher, than you are of a politician, or you never would have blundered upon your Spirit law. Let me advise you to retire from your present Station and go back to your Professors Chair and Amuse your boys with your idle and impracticable Speculations, or go among your patients, and dose them with Calomel & jalap”—
Stop—Stop—Sir said I—what do you mean by this insulting the first magistrate of your Country. Here John(calling to my Servant) turn this man out of doors. The noise of John, coming hastily into the Council Chamber, & the Vexation I felt in being thus insulted, awoke me, and made me happy in discovering that the whole of the Scene I have described was nothing but a dream.—
Do not suppose my good friend that I mean the least reflection by the Contents of this letter upon any recent events in the  Administration of the Government of the United States. I believe a republic to be the best possible government to promote the interest—dignity and happiness of man. I believe the embargo to be a wise—a just, and a necessary measure, & I believe simple water, molasses and water, and small beer to be the best ordinary drinks in the world, but if mankind will prefer a monarchy to a republic—Commerce and war to an embargo, and Drams, slings,—grog and toddy to the wholesome liquors above mentioned, I can only testify my sorrow for the disparity of their political, moral, & physical inclinations, by weeping over their folly & madness.
This letter must not be seen, nor read out of your own house.
I shall endeavor to answer your acceptable favor of yesterday shortly. In the meanwhile believe me to be as usual ever yours.

Benjn: Rush.